Title: To Thomas Jefferson from Timothy Matlack, 28 August 1801
From: Matlack, Timothy
To: Jefferson, Thomas


Sir,
Lancaster August 28. 1801.
The knowledge of political characters is at all times of importance to the Chief Magistrate of the Union, and at no time was it more so than at the present moment. In Pennsylvania it is peculiarly so from the extreme Violence of those who have taken a lead among the Federalists; and [in] no part of the state has this violence been so outragious & insulting as in this borough and county. The Address of their last years committee with the additions by General Hand and Secretary Charles Smith
   
   Son of the reverend Dr. W Smith of Philada.

 having fallen into my hands, I have had it transcribed, and herewith enclose it, as a specimen of the Sentiments language & measures of the party, and a list of its leading men.
The respect which is due to your high Station, may require an apology for encroaching on your time, and it is an honest one to say, that I feel it to be my duty to express to you the Sentiments I entertain respecting the appointing of over zealous Federal men to offices which give them weight and influence in the county. It is by this means that they have for several years back, obtained a majority at our Elections, and if such appointments are continued, there is much reason to fear that they will continue to carry their men into our legislature, and keep us involved in many and great difficulties.
There is in this county, more wealth & less knowledge than many other within the state; and perhaps it is equally true that there is more of the old leaven of Toryism working among us here, than there is even in our great cities. This affords the fatal opportunity to those who these [ill]-informed men consider as their old friends, not only to impress on their min[ions] whatever sentiments they find convenient to their purposes, but effectually to exclude every communication which might tend to open the eyes of those men to their real situation.
It is said that eight thousand copies of the inclosed address were printed, and yet it was with great difficulty that a compleat copy could be obtained by any democratic republican.
I have the honor to be with the highest respect Sir, Your most obedient servant
T Matlack
 